Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Mark Little, Appellant                                 Appeal from the 196th District Court of
                                                       Hunt County, Texas (Tr. Ct. No. 83004).
No. 06-16-00055-CV         v.                          Opinion delivered by Chief Justice Morriss,
                                                       Justice Moseley and Justice Burgess
The Swan Asbestos and Silica Settlement                participating.
Trust, Appellees



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Mark Little, pay all costs of this appeal.


                                                       RENDERED OCTOBER 19, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk